Citation Nr: 1108013	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-18 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for muscle spasms.

3.  Entitlement to service connection for impotence.

4.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Whether new and material evidence has been received to reopen a claim for service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Whether new and material evidence has been received to reopen a claim for service connection for joint pain of the shoulders, knees, hips, wrists and ankles, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
7.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Whether new and material evidence has been received to reopen a claim for service connection for skin disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, and from October 1991 to April 1992.  His service included duty in Southwest Asia from January 1991 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In a September 2003 decision, the Board considered and denied the Veteran's appeals for service connection for a psychiatric disability, including as due to undiagnosed illness.  That decision noted the Veteran was then-currently diagnosed with an adjustment disorder with mixed anxiety and depressed mood.  Although properly notified, he did not timely appeal that September 2003 decision to the United States Court of Appeals for Veterans Claims (Court).  Thus, that prior decision is final and binding on him based on the evidence then of record and not subject to revision absent a showing it was fatally flawed or undebatably erroneous (i.e., involved CUE).  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  The Veteran currently claims entitlement to service connection for PTSD, as opposed to a general claim for an acquired psychiatric disorder.  Notably, PTSD was not diagnosed at the time of the final September 2003 decision, nor were the regulatory provisions of PTSD specifically considered.  So there is no finality insofar as the additionally claimed disability of PTSD, in turn meaning he does not need to first reopen this claim through the submission of new and material evidence.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  To the contrary, below, the Board directly moves to consider the claim for service connection for PTSD on the merits.  Id.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD that conforms to the criteria of DSM-IV.  Even if there were, he has not alleged any specific in-service PTSD stressors.

2.  There is no competent and credible evidence of record that the Veteran currently has a confirmed disability to account for his claimed symptoms of muscle spasms, let alone etiologically linking any disability back to service.

3.  There is no competent and credible evidence of record that the Veteran currently has a confirmed disability to account for his claimed symptoms of impotence, let alone etiologically linking any disability back to service.

4.  An unappealed October 1998 Board decision denied the Veteran's underlying claim for service connection for skin disease, including as due to undiagnosed illness.  He was appropriately notified of that decision and apprised of his procedural and appellate rights, and he did not appeal.  The Board also later denied the Veteran's request for reconsideration of this decision.

5.  The additional evidence received since that October 1998 decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim of eligibility, and does not raise a reasonable possibility of substantiating this claim.

6.  An unappealed September 2003 Board decision denied the Veteran's underlying claims for service connection for headaches, memory loss, joint pain, and a respiratory disorder, all including as due to undiagnosed illness.  He was appropriately notified of that decision and apprised of his procedural and appellate rights, and he did not appeal.  The Board also later denied the Veteran's request for reconsideration of this decision.

7.  The additional evidence received since that September 2003 decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim of eligibility, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010), 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010).  

2.  Muscle spasms were not incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

3.  Impotence was not incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

4.  The Board's October 1998 decision is final and binding on the appellant based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2010).

5.  New and material evidence has not been received since that October 1998 decision to reopen the claims for service connection for skin disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317..  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

6.  The Board's September 2003 decision is final and binding on the appellant based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2010).

7.  New and material evidence has not been received since that September 2003 decision to reopen the claims for service connection for headaches, memory loss, joint pain, and a respiratory disorder, all to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a Statement of the Case or Supplemental Statement of the Case, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court (Supreme Court) has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2005, January 2006, January 2007 and September 2008.  These letters informed him of the evidence required to substantiate his claims, and of his and VA's respective responsibilities in obtaining supporting evidence.  Note also that the April 2006, January 2007 and September 2008 letters complied with Dingess by discussing the downstream disability rating and effective date elements of the claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and readjudicated the Veteran's claims in the June 2009 Supplemental Statement of the Case - including considering the additional evidence received in response to that additional notice.  See again, Mayfield IV and Prickett, supra.  So the timing defect in the notice has been rectified.  It follows that a prejudicial error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

In addition, with regards to new and material evidence - the threshold preliminary requirement for reopening the claims, the January 2007 and September 2008 VCAA notice letters are compliant with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since these letters sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claim was previously considered).  

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records, service personnel records, and VA treatment records.  Therefore, the Board is satisfied the RO has made reasonable efforts to obtain any identified records.  Significantly, neither the appellant nor his representative has identified, and the file does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that needs to be obtained.

In addition, the Board finds that a VA compensation examination is not necessary to decide the PTSD, muscle spasms and impotence claims as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  It is significant that the Veteran's post-service medical records are unremarkable for any current PTSD, muscle spasms and impotence disability, especially any current diagnosis.  VA is not obligated to provide an examination concerning the cause of his claimed PTSD, muscle spasms and impotence claims - particularly in terms of whether they are attributable to his military service, since here, the supporting evidence of record 
consists only of lay statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The medical evidence in the file simply does not confirm he has PTSD, muscle spasms or impotence, such as would be reflected by a pertinent diagnosis.  So he has failed to establish the most preliminary evidentiary requirement for service connection, i.e., a current disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In this absence of proof of current disability of his PTSD, muscle spasms and impotence claims, there necessarily cannot be any present disability to attribute to his military service.  

Moreover, the duty to provide a VA examination and opinion only applies to a claim to reopen a finally adjudicated decision if new and material evidence is presented or secured.  3.159(c)(4)(C)(iii).  Here, the Board is determining there is no new and material evidence to reopen the claims for memory loss, headaches, joint pain, a respiratory disorder, and skin disease.  Hence, there is no requirement to have the Veteran examined for a medical nexus opinion unless and until he first satisfies this preliminary requirement of presenting new and material evidence to reopen his claims.  The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


PTSD

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating his statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a non- combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

However, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners of war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  As well, because of still other amendments, claims predicated on personal or sexual assault invoke special consideration - such as by creating an exception to the holding in Moreau and accepting after-the-fact medical nexus evidence to link the PTSD to the Veteran's military service and by allowing evidence from sources other than his service records to corroborate his account of the claimed stressor incident, including indications of behavioral changes.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The primary result of this most recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010).  
This most recent regulation amendment has no impact on PTSD stressors experienced during combat, while interned as a POW, or as the result of personal or sexual assault.  Id.

It further warrants mentioning that a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran's service treatment records are negative for any diagnosis of PTSD.  After separation from service, VA treatment records fail to diagnose the Veteran with PTSD according to the DSM-IV diagnostic criteria.  Indeed, there are numerous mental health treatment records that alternatively diagnose other psychiatric disabilities, such as depression, psychosis, adjustment reaction, etc., which are discussed below  On the other hand, the Board emphasizes that there are no recent diagnoses of PTSD.  See Degmetich, 8 Vet. App. 208; 104 F.3d at 1332.  See, too, McClain, 21 Vet. App. at 321.

The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of PTSD that conforms to DSM- IV criteria.  As a layperson, he is competent to describe his mental health symptoms, such as flashbacks and panic attacks.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  However, medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is a layperson, and not a physician, he is not competent to make a determination that he has a current diagnosis of PTSD, certainly not in conformance with DSM- IV criteria.  See 38 C.F.R. § 3.159(a) (2010).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d 1328; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD.  As such, service connection for PTSD is not warranted.

The Board emphasizes the Veteran has not actually alleged any specific in-service stressors to substantiate his claim, let alone one that is adequate to support a PTSD diagnosis, especially not by a VA psychiatrist or psychologist or contract equivalent.  See 38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010).  He has only made a vague assertion that his PTSD is due to his military experience in Iraq in Desert Shield/Desert Storm.

As mentioned, VA treatment records show other confirmed diagnoses for an Axis I acquired psychiatric disorder, including adjustment disorder and depression.  See Clemons v. Shinseki, 23 Vet App 1 (2009) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

To emphasize, there is already an unappealed September 2003 Board decision that previously issued a final and binding denial of the Veteran's claim for a psychiatric disability, which was noted by the Board to be diagnosed as an adjustment disorder with depressed mood and mixed anxiety (but, again, silent for a diagnosis of PTSD).  That is, he did not timely appeal the Board's decision to the Veteran's Court, rendering the denial final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  As such, the Board cannot consider proceed to consider his psychiatric disabilities of adjustment disorder and depression on the merits, since these diagnosed disabilities were already previously considered in a final and binding decision on the merits.  Id.  

And to the extent VA treatment records show other psychiatric diagnoses not previously considered, such as dysthmic disorder and psychosis, in lieu of PTSD, these have not been linked to the Veteran's service, including especially to any specific incident or event in service that he thought particularly traumatic or stressful.  See Clemons v. Shinseki, 23 Vet App 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  So there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Muscle Spasms and Impotence

Fundamental to the claims for muscle spasms and impotence, however, irrespective of the particular bases of them, is that the Veteran first has to establish he has a disorder to account for his symptoms of muscle spasms and impotence.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the claims file does not contain any medical record diagnosing a disorder of any type that would account for the Veteran's claim of muscle spasms.  The Board notes that muscle spasms are mere symptomatology, but not a diagnosed disability in and of itself.  In a similar vein, there are no medical records that show any diagnosed disorder to account for the Veteran's claim of impotence - for instance, there is no diagnosis of erectile dysfunction to substantiate the Veteran's own subjective perceptions of impotence.  Absent evidence of a current disability to account for either the claimed muscle spasms or impotence, service connection is not possible because there are no present conditions to attribute to his military service.  See Degmetich, 8 Vet. App. 208; 104 F.3d at 1332.  See, too, McClain, 21 Vet. App. at 321.

Moreover, a review of the Veteran's service treatment records shows no documented complaints, treatment or diagnosis of either muscle spasms or impotence during his active duty military service.  There continues to be no post-service medical records showing any medically diagnosed disability that would account for symptoms of muscle spasms or impotence.  Even in the event he first established that he has diagnosable disorders for his muscle spasms and impotence (or at least has since filing these claims), the Board would still have to address any potential relationship or correlation with his military service, which he simply has not established.  But, again, there is no current disability to relate to his military service, so no possibility of relating a non-existent disability back to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.") (italics added for emphasis).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board also has considered the Veteran's lay statements, which are quite vague.  Nonetheless, while he is certainly competent to state that he observes certain symptoms, such as muscle spasms and inability to maintain an erection, he is not competent or qualified, as a layman, to ascribe these symptoms to a specific diagnosis.  Indeed, he has not asserted that he is diagnosed with any particular disabilities that would account for such symptoms.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  That is to say, certain disabilities (e.g., erectile dysfunction) are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  But see, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (countering that certain disabilities are not conditions capable of lay diagnosis, such as rheumatic heart disease).

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of his claims, there is no need to also consider the credibility of his lay statements, even though this, too, affects their ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for these claimed disorders.  So there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Petitions to Reopen Claims for Memory Loss, 
Headaches, Joint Pain, Respiratory Disorder and Skin Disease

The Veteran filed his petition to reopen these previously denied claims in October 2005, so the revised regulations regarding new and material evidence apply.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

Irrespective of the RO's decision concerning whether there is new and material evidence, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, the Board determines there is new and material evidence, then the Board must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  
New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of this evidence in question is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id., at 284.

As brief procedural history, a February 1995 RO rating decision denied the Veteran's claims for service connection for joint pain (limited initially to shoulder and hip joints).  The February 1995 decision also denied several claims, including on consideration of as due to an undiagnosed illness, namely headaches, a respiratory disorder, skin rash, and memory loss.  An October 1995 rating decision re-characterized the denial of service connection to include multiple joint pain (additionally noting wrists, knees, ankles and toes), but now also on the basis of potential presumptive service connection for an undiagnosed illness due to Persian Gulf War service.  In response, he perfected an appeal of those decisions to the Board.  See 38 C.F.R. § 20.200.  A September 1997 rating decision continued these denials.  

Subsequently, in an October 1998 decision, the Board considered and denied the Veteran's appeal for service connection for a skin disease, as due to undiagnosed illness.  There is no indication the Veteran perfected a timely appeal to the Veterans Court of that October 1998 Board decision, especially with respect to the denial of the skin disease claim.  When notifying him of that decision, the Board attached an additional page explaining his rights to appeal that decision (VA Form 4597), which indicated he had 120 days to appeal that decision to the Veteran's Court, which he did not do.  So that prior decision is final and binding on him based on the evidence then of record and not subject to revision absent a showing it was fatally flawed or undebatably erroneous (i.e., involved CUE).  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  Hence, that Board decision subsumed the RO's prior rating decisions with respect to the skin disease claim and became final and binding on him based on the evidence then of record.  

The October 1998 Board decision also remanded the remaining claims for service connection of headaches, memory loss, joint pain, and a respiratory disorder, all including as due to undiagnosed illness, for additional development and consideration.  A March 2003 rating decision then confirmed and continued the RO's initial denials of these remaining claims.  

Ultimately, in a September 2003 decision, the Board considered and denied the Veteran's appeals for service connection for the remaining claims of headaches, memory loss, joint pain, and a respiratory disorder, all to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Although properly notified, he did not timely appeal that September 2003 decision to the Veteran's Court.  So that prior decision is final and binding on him based on the evidence then of record and not subject to revision absent a showing it was fatally flawed or undebatably erroneous (i.e., involved CUE).  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  Hence, that September 2003 Board decision subsumed the RO's prior rating decisions denying these claims for headaches, memory loss, joint pain, and a respiratory disorder, all to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  The September 2003 Board decision thus became final and binding on him based on the evidence then of record.  It is also worth mentioning that, in August 2004, the Board also denied the Veteran's request for reconsideration of the September 2003 decision.

Here, the last final denial of the claim for skin disease was the Board's October 1998 determination.  In the same respect, the last final denial of the respective claims for service connection for memory loss, headaches, joint pain and a respiratory disorder is the Board's September 2003 determination.  Therefore, the Board must now review, in light of the applicable law, regulations, and the Court cases regarding finality, the additional evidence submitted since those October 1998 and September 2003 decisions, respectively.  To this end, the Board will summarize the evidence that was of record pertaining to the claims at the time of the October 1998 and September 2003 Board decisions, respectively, and the evidence since submitted or otherwise obtained.  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The Board starts by introducing the law concerning undiagnosed illnesses.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection also may be established under § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1) (2010).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus or link between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Skin Disease

The October 1998 Board decision was the last and final denial of the Veteran's claim for service connection for a skin disease.  In part, the Board denied this claim due to a lack of objective medical evidence of a chronic undiagnosed illness involving a skin disorder.  It appears that the Board noted that the Veteran had past clinical indications of keloidal papules during service, and continued skin problems following service, including the Veteran's own reported history of residual scarring, acne vulgaris, tinea pedis, and a rash on his hips.  This precluded entitlement for his claimed skin disability under the theory that it is due to an undiagnosed illness, because his claimed skin symptomatology was attributable to these indications of a clinically diagnosed skin disability.  However, despite noting several types of skin conditions in the Veteran's medical history, the Board went on to find that the Veteran did not have a then-current skin disability at the time of the decision itself, especially considering the results of his most recent VA dermatological examination results.  The Board further noted the lack of any medical evidence directly etiologically linking his claimed skin disability to service.  The Board had also indicated the possibility that he had a pre-existing skin condition, and in that regard, although not expressly stated, the Veteran also lacked objective evidence of aggravation (i.e., permanent worsening in severity) of the condition.

The evidence of record at the time of that prior October 1998 decision consisted of VA examination reports, VA treatment records, service treatment records, photos of his skin, buddy statements and personal statements.  

The additional evidence received since that February 1998 rating decision consists of personal statements and VA treatment records.  Arguably, these additional records are "new," as the additional medical records were not previously submitted to or considered by agency decision makers.  Nonetheless, the additional records are still not "material" for reopening his claim for service connection for a skin disorder as they do not relate to an unestablished fact necessary to substantiate this claim.  See 38 C.F.R. § 3.156(a); 38 U.S.C.A. § 5108; Hodge, 155 F.3d 1359-60.  

Importantly, the Veteran has failed to provide additional medical evidence that substantiates a claim for service connection for a skin disorder, under the theory that it is due to an undiagnosed illness.  Indeed, there are no clinical findings that attribute his skin disorder symptomatology to an undiagnosed illness from Persian Gulf War service, instead of the already established clinical indications of keloidal papules and acne vulgaris.  As for direct service connection, none of the additional medical records speak to the etiology of the Veteran's claimed skin disability, especially any possible relation to his active service.  38 C.F.R. § 3.156(a).  See, too, Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).

Also, there are no additional medical records submitted that might substantiate either direct service-incurrence or aggravation of a pre-existing skin disability.  
The Board emphasizes that the Board's previous October 1998 final decision already considered the Veteran's available service treatment records in its determination.  Importantly, he has not identified or submitted any additional pertinent service treatment records or service personnel records that might otherwise substantiate in-service incurrence of these conditions and obviate the need for new and material evidence.  38 C.F.R. § 3.156(c).  And there is also no other competent evidence that might alternatively substantiate incurrence or aggravation during service.  So, without such crucial evidence, his petition to reopen this claim cannot succeed.

In addition to this newly submitted medical evidence, the Board also has considered the Veteran's personal lay statements in support of his claims.  As it stands, there is only the Veteran's unsubstantiated lay allegation of a current skin disability, as well as a relationship or correlation with his military service, asserted to be a "skin rash" by his October 2005 petition to reopen the claim.  But his lay statements, alone, are insufficient to establish he has a current skin disability, let alone etiology back to service.  In Moray v. Brown, Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court noted that lay persons generally are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.  The Court reiterated this in Routen v. Brown, 10 Vet. App. 183, 186 (1997), again noting that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."  

Moreover, his written and oral testimony is merely reiterating arguments he made prior to the Board earlier denying these claims, so in this respect this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  To that end, the Board has previously considered his contentions of suffering a chronic skin disorder due to Persian Gulf syndrome, since service in the Persian Gulf War.  Therefore, having been previously considered and rejected, his additional statements to this same effect cannot be held to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

In sum, none of the additional evidence since the prior final October 1998 Board decision addresses the missing elements of service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Thus, there is no new and material evidence to reopen the claim and the petition must be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Memory Loss, Headaches, Joint Pain, and Respiratory Disorder

The September 2003 Board decision was the last and final denial of the Veteran's claims for service connection for memory loss, headaches, joint pain, and a respiratory disorder.  In part, the Board denied these claims due to a lack of objective medical evidence of a chronic undiagnosed illness involving memory loss, headaches, joint pain, or a respiratory disorder.  Moreover, it appears his breathing problems were attributable to a then-current clinical diagnosis of asthma.  Similarly, his headaches were attributable to a then-current clinical diagnosis of vascular or tension headaches, as these headaches were related by a VA examiner to his non-service-connected hypertension.  

The Board also denied the claims under a direct theory of service connection on the basis that his service treatment records were unremarkable for any indication of complaint, treatment, or diagnosis of a memory loss, headaches, joint pain, or respiratory disorder during active duty service.  The Board further indicated he also failed to provide requisite competent evidence of nexus to service for any memory loss, headaches, joint pain, and a respiratory disorder, particularly asthma.

The evidence of record at the time of that prior September 2003 decision consisted of VA examination reports, VA treatment records, service treatment records, buddy statements and personal statements.  Arguably, these additional records are "new," as the additional medical records were not previously submitted to or considered by agency decision makers.  Nonetheless, the additional records are still not "material" for reopening his claims for service connection for memory loss, headaches, joint pain, and a respiratory disorder as they do not relate to an unestablished fact necessary to substantiate this claim.  See 38 C.F.R. § 3.156(a); 38 U.S.C.A. § 5108; Hodge, 155 F.3d 1359-60.  

Importantly, the Veteran has failed to provide additional medical evidence that substantiates a claim for service connection for memory loss, headaches, joint pain, and a respiratory disorder, under the theory that it is due to an undiagnosed illness.  Indeed, there are no clinical findings that attribute his respiratory disorder or headache symptomatology to an undiagnosed illness from Persian Gulf service, instead of the already established clinical diagnoses of asthma or tension headaches, respectively.  As for direct service connection, there are no additional medical records that indicate he had any complaints, treatment, or diagnoses for memory loss, headaches, joint pain, and a respiratory disorder during active duty service.  And none of these additional medical records speak to the etiology of the Veteran's claimed memory loss, headaches, joint pain, and a respiratory disorder, including especially any possible relation to his military service.  38 C.F.R. § 3.156(a).  See, too, Morton, 3 Vet. App. 508.

In addition to this newly submitted medical evidence, the Board also has considered the Veteran's personal lay statements in support of his claims.  As it stands, there is only the Veteran's unsubstantiated lay allegations that he should be presumptively entitled to service connection for current chronic disabilities of memory loss, headaches, joint pain, and a respiratory disorder due to Persian Gulf War service, or alternatively, on a direct basis for a relationship or correlation with his military service.  But his lay statements, alone, are insufficient to establish he has current memory loss, headaches, joint pain, and respiratory disabilities that etiologically relate back to service in the Persian Gulf War.  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court noted that lay persons generally are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.  The Court reiterated this in Routen v. Brown, 10 Vet. App. 183, 186 (1997), again noting that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."  

Moreover, his written and oral testimony is merely reiterating arguments he made prior to the Board earlier denying these claims, so in this respect this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The RO has previously considered his contentions of suffering chronic memory loss, headaches, joint pain, and respiratory disorder due to Persian Gulf syndrome, since service in the Persian Gulf War.  Therefore, having been previously considered and rejected, his additional statements to this same effect cannot be held to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

In sum, none of the additional evidence since the prior final September 2003 decision addresses the missing elements of service connection for claimed memory loss, headaches, joint pain, and respiratory disabilities, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Thus, there is no new and material evidence, such that the petitions to reopen the claims must be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni, 5 Vet. App. at 467.


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for muscle spasms is denied.

The claim for service connection for impotence is denied.

As new and material evidence has not been received, the claim for service connection for memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is not reopened.  

As new and material evidence has not been received, the claim for service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is not reopened.  

As new and material evidence has not been received, the claim for service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is not reopened.  

As new and material evidence has not been received, the claim for service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is not reopened.  

As new and material evidence has not been received, the claim for service connection for skin disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is not reopened.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


